255 F.2d 189
103 U.S.App.D.C. 111
Helen M. KIEFER, Appellant,v.UNITED STATES of America, Appellee.
No. 14062.
United States Court of Appeals District of Columbia Circuit.
Argued April 24, 1958.Decided May 8, 1958.

Mr. Claude L. Dawson, Washington, D.C., for appellant.
Mr. Robert S. Green, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub, Messrs. Oliver Gasch, U.S. Atty., and Samuel D. Slade, Atty., Dept. of Justice, were on the brief, for appellee.  Messrs. Paul A. Sweeney, Atty., Dept. of Justice, and Lewis Carroll, Asst. U.S. Atty., also entered appearances for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
In a former appeal in this suit for benefits under a National Service Life Insurance policy, we held that the District Court erred in barring the United States from the defense of fraud on the ground that the fraud was not relied upon in reinstating the deceased ex-serviceman's policy.1  Because of this error, the District Court did not consider whether the false representations were made with knowledge of their falsity and with intent to deceive.  We therefore remanded the case 'to afford the parties an opportunity to litigate that issue * * *.'


2
Pursuant to the remand, a jury trial was had at which cross-motions for directed verdicts were filed at the conclusion of the evidence.  The District Court granted the motion of the United States.  We think the record fully supports this action.


3
Affirmed.



1
 United States v. Kiefer, 1955, 97 U.S.App.D.C. 101, 228 F.2d 448, 452, certiorari denied 1956, 350 U.S. 933, 76 S.Ct. 305, 100 L.Ed. 815